Citation Nr: 1118648	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-48 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Thomas Reed, Esq.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1972 to August 1975 and from November 1990 to August 1991.  He also had service in the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware which, in pertinent part, denied the Veteran's request to reopen his claim for service connection for a back injury.

The Veteran testified before the undersigned at a February 2011 videoconference hearing.  A hearing transcript has been associated with the claims file.

In an April 2003 rating decision, the RO denied the Veteran's claim for service connection for any back injury with arthritis, herniated disc and pinched nerve.  In November 2009, additional relevant service treatment records, which were in existence at the time of the April 2003 rating decision were obtained.  In such a case, VA is required to adjudicate the claim without regard to the prior denial.  38 C.F.R. § 3.156(c) (2010).  The Board is therefore adjudicating the instant claims without considering whether new and material evidence has been received.  Cf. 38 U.S.C.A. § 5108 (West 2002).

Additional evidence pertinent to the claims on appeal was submitted in February 2011 and subsequent to the issuance of the November 2009 statement of the case (SOC). This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2010).

The issue of entitlement to service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to to the Department of Veterans Affairs Regional Office.





REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon, supra.

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon at 83.  The threshold for finding a link between current disability and service is low.  Locklear, supra; McLendon at 83.

A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.  The threshold for finding a link between current disability and service is low. Locklear, supra; McLendon at 83.

Service treatment records from the Veteran's first period of service document complaints of lumbar back pain after lifting an object in January 1973 and that a Physical Profile was entered in January 1975 due to lower back pain.  

The Veteran complained of low back pain during a February 1976 VA examination but no associated diagnosis was made.  

Although an April 1991 Redeployment examination found the Veteran's back to be normal, a July 1991 Statement of Medical Examination and Duty Station noted that the Veteran "aggravated a back injury from lifting 50 pound bags" in June; the Veteran had specifically denied a recent injury in a July 1991 treatment note.  

Post-service treatment records document complaints of shoulder pain in 1984, and low back pain in 1985.  An impression of lumbar spine degenerative disc disease was reported in June 2006.  In a February 2011 opinion, the Veteran's private physician, Dr. S.M., placed a check mark next to a statement indicating that it was as likely as not that the Veteran's "current condition is the result of service-connected trauma or environmental conditions."  No specific rationale was provided.  The absence of a rationale may limit the probative value of the statement, but the statement together with the Veteran's testimony and the service treatment records, trigger VA's duty to provide an examination.

At the February 2011 hearing, the Veteran testified that he received treatment from his private physician since 1984.  This private physician, in a February 2011 treatment summary, listed and briefly described the Veteran's past treatment.  Treatment records from this provider between July 2002 and January 2003 are located in the claims file while such records prior to and subsequent to this period are not.  Dr. S.M. also reported that the Veteran had been seen at Interventional Spine Pain Consultants and "Dr. Rastogi."  Records of this treatment do not appear in the claims folder.

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2010).  VA has a duty to obtain records of treatment reported by private treatment providers.  Massey v. Brown, 7 Vet. App. 204 (1994).

Since becoming aware of the private treatment records, VA has not had the opportunity to follow the procedures outlined in 38 C.F.R. § 3.159(e)(2).

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should take the necessary steps to obtain records of the Veteran's treatment by Dr. S.M., Interventional Spine Pain Consultants and "Dr. Rastogi"in accordance with the provisions of 38 C.F.R. § § 3.159(e).  Treatment records from Dr. S.M. dated between July 2002 and January 2003 are located in the claims file.

If the Veteran fails to provide necessary releases, he should be advised that he may submit the records himself.  The Veteran should be informed of any records that cannot be obtained.

2.  The Veteran should be afforded a VA examination to determine whether any current back disability (including reported lumbar and cervical spine disabilities) had their onset in service or are otherwise the result of a disease or injury in service.

The examiner should review the claims folder and acknowledge such review in the examination report or addendum.  

The examiner should specifically consider the Veteran's testimony as to in-service lifting injuries, the in-service complaints of low back pain in from the Veteran's first period of service and the July 1991 statement that his preexisting back injury had been aggravated, and the Veteran's reports of intermittent symptomatology that began in service and has continued since; as well as the summary provided by the Veteran's attorney in his brief to the Board in March 2011.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current back disability (cervical, lumbar or thoracic) had its onset in service or is otherwise related to a disease or injury in active duty.

The examiner should provide a rationale for this opinion.

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.

3.  The RO/AMC should review the examination reports to ensure that they contain all information and opinions requested in this remand and that any recommended additional examination and testing has been conducted.

4.  If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




